       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 1 of 18                      FILED
                                                                                  2020 Aug-18 PM 03:13
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

BANK OF THE WEST,                        )
                                         )
       Plaintiff,                        )
v.                                       )
                                         )
 CHRISTOPHER A.                          )
 MONTALBANO; DEBORAH F.                  )       Case No.: 2:20-cv-39-AMM
 MONTALBANO; GUS A.                      )
 MONTALBANO; LSA CORP.;                  )
 LAND WORK TRACTOR &                     )
 EQUIPMENT LLC; and LIMA                 )
 SIERRA ALPHA LLC,                       )
                                         )
       Defendants.                       )

                          MEMORANDUM OPINION

      This case is before the court on a motion for partial summary judgment filed

by Plaintiff Bank of the West (“the Bank”), Doc. 31, which asserts that it is entitled

to summary judgment against defendant Christopher Montalbano as to Counts One,

Four, and Five of the complaint; against defendant Deborah Montalbano as to Count

Three; and against defendant Gus Montalbano as to Count Six. The Montalbanos did

not file a response to the motion. For the reasons stated below, the motion is

GRANTED except as to the request for attorney’s fees. Partial summary judgments

will be entered contemporaneously with this memorandum opinion.
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 2 of 18




I. BACKGROUND

      The Initial Order provides that “[a]ll material facts set forth in the statement”

of undisputed facts in a party’s motion for summary judgment “will be deemed to

be admitted for summary judgment purposes unless controverted by the response of

the party opposing summary judgment.” Doc. 22 at 17. The Montalbanos did not

controvert the Bank’s statement of undisputed facts in a responsive filing, so the

facts set forth in the Bank’s statement are deemed admitted by the Montalbanos.

Additionally, as explained below, the court finds that the Bank’s statement is

substantiated by the evidence before the court.

      Viewed in the light most favorable to the Montalbanos, these are the

undisputed facts material to the Bank’s motion:

      A. Count One Against Christopher Montalbano

      On November 26, 2016, Christopher Montalbano entered into a valid and

binding contract with the Bank—namely, a Promissory Note and a Consumer

Security Agreement, with related loan documents (collectively, the “Loan

Agreement”), identified as Loan No. 849431352—in connection with his purchase

of a 2016 Mastercraft Xstar Power Boat. Doc. 32-1 at 11–13. Pursuant to the Loan

Agreement for Loan No. 849431352, Christopher Montalbano agreed and was

obligated to pay principal in the amount of $103,685.00 plus interest at a rate of

4.443% in periodic installments until the loan obligation was paid in full. Doc. 32-1

                                          2
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 3 of 18




at 8. Christopher Montalbano agreed to pay this loan in 240 payments of $653.87

per month, agreeing, “My first payment is due January 10, 2017, and all subsequent

payments are due on the same day of each month after that.” Id. The Bank delivered

the loan proceeds as required by this agreement, as evidenced by a check issued to

LSA Corporation, the entity Christopher Montalbano designated to receive the loan

proceeds. Doc. 32-1 at 15, 44.

      Christopher Montalbano failed to make a required payment due on January

10, 2020, with respect to Loan No. 849431352. Doc. 32-6 at 9 ¶ 4; Doc. 32-9 at 1.

In its requests for admission, the Bank asked Christopher Montalbano, “Admit that

you defaulted on your January 10, 2020 payment and that no payments have been

made on your account related to Agreement One [Loan No. 849431352] since

December 24, 2019.” Doc. 32-6 at 9 ¶ 4. Christopher Montalbano did not respond to

this request within 30 days; accordingly, this fact is deemed admitted pursuant to

Federal Rule of Civil Procedure 36(a)(3). See Doc. 32 at 5 n.1; see also Doc. 33 at 5

n.1. The Loan Agreement states that in the event of default, the Bank may declare

all indebtedness immediately due and payable, without notice. Doc. 32-1 at 8, 12. In

the Bank’s complaint, the Bank declared the balance immediately due and payable

for this loan. Doc. 1 ¶ 89. The balance due and payable by Christopher Montalbano

pursuant to Loan Agreement No. 849431352, as of June 3, 2020, is $96,209.60. Doc.

32-14 ¶ 3.

                                         3
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 4 of 18




      B. Count Four Against Christopher Montalbano

      On July 25, 2019, Christopher Montalbano entered into a valid and binding

contract with the Bank—namely, a Promissory Note and a Consumer Security

Agreement, with related loan documents (collectively, the “Loan Agreement”),

identified as Loan No. 849580913—in connection with his purchase of a 2019

Mastercraft X24 Power Boat. Doc. 32-2 at 13–15. Pursuant to the Loan Agreement

for Loan No. 849580913, Christopher Montalbano agreed and was obligated to pay

principal in the amount of $152,019.25 plus interest at a rate of 5.316% in periodic

installments until the loan obligation was paid in full. Doc. 32-2 at 10. Christopher

Montalbano agreed to pay this loan in 240 payments of $1,032.11 per month,

agreeing specifically, “My first payment is due September 8, 2019, and all

subsequent payments are due on the same day of each month after that.” Id. The

Bank delivered the loan proceeds as required by this agreement, as evidenced by a

check issued to Land Work Tractor & Equipment, LLC, the entity Christopher

Montalbano designated to receive the loan proceeds. Doc. 32-2 at 17, 28.

      Christopher Montalbano failed to make a required payment due on January 8,

2020, with respect to Loan No. 849580913. Doc. 32-6 at 10 ¶ 10; Doc. 32-10 at 1.

Christopher Montalbano failed to timely respond to the Bank’s request to “[a]dmit

that [he] defaulted on [his] January 8, 2020 payment and that no payments have been

made on [his] account related to Agreement Two [Loan No. 849580913] since

                                         4
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 5 of 18




February 4, 2020.” Doc. 32-6 at 10 ¶ 10; see also Doc. 33 at 5 n.2. Accordingly, this

fact is deemed admitted under Rule 36(a)(3). Christopher Montalbano has not made

any payments with respect to Loan No. 849580913 since February 4, 2020. Doc. 32-

6 at 10 ¶ 10; Doc. 32-10 at 1. The Loan Agreement states that in the event of default,

the Bank may declare all indebtedness immediately due and payable, without notice.

Doc. 32-2 at 10, 14. In the Bank’s complaint, the Bank declared the balance

immediately due and payable for this loan. Doc. 1 at ¶ 110. The balance due and

payable by Christopher Montalbano pursuant to Loan Agreement No. 849580913,

as of June 3, 2020, is $155,090.82. Doc. 32-14 ¶ 4.

      C. Count Five Against Christopher Montalbano

      On August 6, 2019, Lima Sierra Alpha, LLC and Christopher Montalbano

entered into a valid and binding contract with the Bank—namely, a Promissory Note

and a Consumer Security Agreement, with related loan documents (collectively, the

“Loan Agreement”), identified as Loan No. 849583145—in connection with the

purchase of a 2019 American Eagle 45T Motor Home. Doc. 32-3 at 14–19. On

August 6, 2019, Christopher Montalbano signed a Commercial Guaranty for Loan

No. 849583145. Doc. 32-3 at 32–34. Pursuant to the Loan Agreement for Loan

No. 849583145, Lima Sierra Alpha, LLC and Christopher Montalbano, agreed and

were obligated to pay principal in the amount of $500,009.00 plus interest at a rate

of 5.335% in periodic installments until the loan obligation was paid in full.

                                          5
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 6 of 18




Doc. 32-3 at 12. Lima Sierra Alpha, LLC and Christopher Montalbano agreed to pay

this loan in 240 payments of $3,401.25 per month, agreeing specifically, “My first

payment is due September 20, 2019, and all subsequent payments are due on the

same day of each month after that.” Id. The Bank delivered the loan proceeds as

required by this agreement, as evidenced by a check issued to Motorhome Specialist,

the entity Christopher Montalbano designated to receive the loan proceeds. Doc. 32-

3 at 20, 63.

      Lima Sierra Alpha, LLC and Christopher Montalbano failed to make a

required payment due on December 20, 2019, with respect to Loan No. 849583145.

Doc. 32-6 at 10 ¶ 16; Doc. 32-11 at 2. Christopher Montalbano failed to timely

respond to Plaintiff’s request to “[a]dmit that [he] defaulted on [his] December 20,

2019 payment and that no payments have been made on [his] account related to

Agreement Three [Loan No. 849583145] since February 20, 2020.” Doc. 32-6 at 10

¶ 16; see also Doc. 33 at 6 n.3. Accordingly, this fact is deemed admitted under Rule

36(a)(3). Lima Sierra Alpha, LLC and Christopher Montalbano have not made any

payments with respect to Loan No. 849583145 since February 20, 2020. Doc. 32-6

at 10 ¶ 16; Doc. 32-11 at 1.

      According to the Commercial Security Agreement for Loan No. 849583145,

“All obligations of Grantor under this Agreement shall be joint and several, and all

references to Grantor shall mean each and every Grantor. This means that each

                                         6
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 7 of 18




Grantor signing below is responsible for all obligations in this Agreement.”

Doc. 32-3 at 17. Christopher Montalbano not only signed the agreement on behalf

of Lima Sierra Alpha, LLC and himself individually, he also signed a Commercial

Guaranty in which he agreed to “absolutely and unconditionally guarantee full and

punctual payment and satisfaction of the Indebtedness of Borrower [Lima Sierra

Alpha, LLC and Christopher Montalbano] . . . and the performance and discharge of

all Borrower’s obligations under the Note and the Related Documents.” Doc. 32-3

at 32, 34.

      The Loan Agreement states that in the event of default, the Bank may declare

all indebtedness immediately due and payable, without notice. Doc. 32-3 at 12, 16.

In the Bank’s complaint, the Bank declared the balance immediately due and payable

for this loan. Doc. 1 ¶ 117. The balance due and payable by Christopher Montalbano

pursuant to Loan Agreement No. 849583145, as of June 3, 2020, is $509,172.15.

Doc. 32-14 ¶ 5.

      D. Count Three against Deborah Montalbano

      On February 12, 2019, Deborah Montalbano entered into a valid and binding

contract with the Bank—namely, a Promissory Note and a Consumer Security

Agreement, with related loan documents (collectively, the “Loan Agreement”),

identified as Loan No. 849548884—in connection with her purchase of a 2017

Mastercraft X46 Premium Power Boat. Doc. 32-4 at 11–13. Pursuant to the Loan

                                        7
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 8 of 18




Agreement for Loan No. 849548884, Deborah Montalbano agreed and was obligated

to pay principal in the amount of $109,415.25 plus interest at a rate of 5.204% in

periodic installments until the loan obligation was paid in full. Doc. 32-4 at 8.

Deborah Montalbano agreed to pay this loan in 240 payments of $736.11 per month,

agreeing specifically, “My first payment is due March 29, 2019, and all subsequent

payments are due on the same day of each month after that.” Id. The Bank delivered

the loan proceeds as required by this agreement, as evidenced by a check issued to

LSA Autos, the entity Deborah Montalbano designated to receive the loan proceeds.

Doc. 32-4 at 4, 35.

      Deborah Montalbano failed to make a required payment due on January 29,

2020, with respect to Loan No. 849548884. Doc. 32-7 at 7 ¶ 4; Doc. 32-12 at 2.

Deborah Montalbano failed to timely respond to Plaintiff’s request to “[a]dmit that

[she] defaulted on [her] January 29, 2020 payment and that no payments have been

made on [her] account . . . since December 25, 2019.” Doc. 32-7 at 7 ¶ 4; see also

Doc. 33 at 7 n.4. Accordingly, this fact is also deemed admitted under Rule 36(a)(3).

Deborah Montalbano has not made any payments with respect to Loan

No. 849548884 since December 25, 2019. Doc. 32-7 at 7 ¶ 4; Doc. 32-12 at 1–2.

      The Loan Agreement states that in the event of default, the Bank may declare

all indebtedness immediately due and payable, without notice. Doc. 32-4 at 8, 12. In

the Bank’s complaint, the Bank declared the balance immediately due and payable

                                         8
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 9 of 18




for this loan. Doc. 1 ¶ 103. The balance due and payable by Deborah Montalbano

pursuant to Loan Agreement No. 849548884, as of June 3, 2020, is $109,592.73.

Doc. 32-14 ¶ 6.

       E. Count Six Against Gus Montalbano

      On May 12, 2015, Gus Montalbano entered into a valid and binding contract

with the Bank—namely, a Promissory Note and a Consumer Security Agreement,

with related loan documents (collectively, the “Loan Agreement”), identified as

Loan No. 849350186—in connection with his purchase of a 2015 Mastercraft CO

X46 Power Boat and 2015 Mastercraft X46 Trailer. Doc. 32-5 at 12–14. Pursuant to

the Loan Agreement for Loan No. 849350186, Gus Montalbano agreed and was

obligated to pay principal in the amount of $115,670.53 plus interest at a rate of

4.094% in periodic installments until the loan obligation was paid in full. Doc. 32-5

at 9. Gus Montalbano agreed to pay this loan in 240 payments of $707.86 per month,

agreeing specifically, “My first payment is due June 26, 2015, and all subsequent

payments are due on the same day of each month after that.” Id. The Bank delivered

the loan proceeds as required by this agreement, as evidenced by a check issued to

Rambo Marine, the entity Gus Montalbano designated to receive the loan proceeds.

Doc. 32-5 at 16, 35.

      Gus Montalbano failed to make a required payment due on December 26,

2019 with respect to Loan No. 849350186. Doc. 32-8 at 7 ¶ 4; Doc. 32-13 at 1. Gus

                                         9
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 10 of 18




Montalbano failed to timely respond to the Bank’s request to “[a]dmit that [he]

defaulted on [his] December 26, 2019 payment and that no payments have been

made on [his] account . . . since December 24, 2019.” Doc. 32-8 at 7 ¶ 4; see also

Doc. 33 at 8 n.5. Accordingly, this fact is deemed admitted under Rule 36(a)(3). Gus

Montalbano has not made any payments with respect to Loan No. 849350186 since

December 24, 2019. Doc. 32-8 at 7 ¶ 4; Doc. 32-13 at 1.

      The Loan Agreement states that in the event of default, the Bank may declare

all indebtedness immediately due and payable, without notice. Doc. 32-5 at 9, 13. In

the Bank’s complaint, the Bank declared the balance immediately due and payable

for this loan. Doc. 1 ¶ 124. The balance due and payable by Gus Montalbano

pursuant to Loan Agreement No. 849350186, as of June 3, 2020, is $101,095.12.

Doc. 32-14 ¶ 7.

II. STANDARD OF REVIEW

      Summary judgment is appropriate when the party moving for summary

judgment establishes “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Clark v. Coats & Clark, Inc.,

929 F.2d 604, 608 (11th Cir. 1991). Once the moving party has carried its burden,

Rule 56 requires that the nonmoving party “go beyond the pleadings” and establish

that there is a material fact in genuine dispute. Celotex, 477 U.S. at 324–25; see also

                                          10
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 11 of 18




Fed. R. Civ. P. 56(c)(1)(A). A fact is “material” if it could “affect the outcome” of

the case. Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1303 (11th Cir. 2016)

(internal quotation marks omitted). To show that the material fact is in “genuine”

dispute, the nonmoving party must identify evidence sufficient for a reasonable jury

to return a verdict in its favor. Id.

       In deciding a motion for summary judgment, the court’s function is not to

“weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). “[T]he evidence of the nonmovant is to be believed, and all justifiable

inferences are to be drawn in his favor.” Tolan v. Cotton, 572 U.S. 650, 651 (2014)

(citation and quotation marks omitted).

       “If a party fails to properly support an assertion of fact or fails to properly

address another party’s assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for purposes of the motion . . . [and] grant summary

judgment if the motion and supporting materials—including the facts considered

undisputed—show that the movant is entitled to it.” Fed. R. Civ. P. 56(e). The court

need not consider material not cited in the parties’ briefs. See Fed. R. Civ. P.

56(c)(3). If a motion for summary judgement is “well supported” and unopposed, it

is properly granted. Dunlap v. Transamerica Occidental Life Ins. Co., 858 F.2d 629,

632 (11th Cir. 1988).

                                          11
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 12 of 18




III. ANALYSIS

      The Bank moves for summary judgment on five breach-of-contract claims

against the Montalbanos: Counts One, Three, Four, Five, and Six. The claims are

based on the Montalbanos’ breach of separate promissory notes with materially

identical terms, and the Bank seeks damages against each Montalbano in specified

amounts. Doc. 33 at 20.

      At the threshold, the court must determine what law governs enforcement of

the promissory notes. Each promissory note contains a provision stating: “This Note

will be governed by federal law applicable to Lender and, to the extent not preempted

by federal law, the laws of the State of California without regard to its conflicts of

law provisions. This Note has been accepted by Lender in the State of California.”

Doc. 32-1 at 8; Doc. 32-2 at 10; Doc. 32-3 at 12; Doc. 32-4 at 8; Doc. 32-5 at 9.

Nevertheless, the Bank assumes that Alabama law governs. See Doc. 33 at 9.

      The court has diversity jurisdiction to decide this case. Doc. 1 ¶ 11. A court

sitting in diversity applies the choice-of-law provisions of the forum state. Klaxon

Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Alabama allows parties to

agree that another state’s law governs their contract so long as the application of that

state’s law would not violate Alabama public policy. Cherry, Bekaert & Holland v.

Brown, 582 So. 2d 502, 506-07 (Ala. 1991). The Bank has not argued that applying

California law here would violate Alabama public policy. Therefore, pursuant to the

                                          12
      Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 13 of 18




parties’ agreement, California law governs the breach of contract claims. Under

California law, “the elements of a cause of action for breach of contract are (1) the

existence of the contract, (2) plaintiff’s performance or excuse for nonperformance,

(3) defendant’s breach, and (4) the resulting damages to the plaintiff.” Oasis W.

Realty, LLC v. Goldman, 250 P.3d 1115, 1121 (Cal. 2011).

      A. Count One Against Christopher Montalbano

      As to Count One, the Bank’s motion establishes that: (1) the Bank and

Christopher Montalbano entered into a contract for Loan No. 849431352, Doc. 32-

1 at 8; (2) the Bank performed under the contract by delivering the loan proceeds,

Doc. 32-1 at 15, 44; (3) Christopher Montalbano breached the contract when he

failed to make a payment when due on January 10, 2020, Doc. 32-6 at 9 ¶ 4;

Doc. 32-9 at 1; Doc. 32-6 at 9 ¶ 4; and (4) as of June 3, 2020, the Bank damages are

$96,209.60, Doc. 32-14 ¶ 3. Therefore, the Bank is entitled to judgment as a matter

of law as to Count One.

      B. Count Four Against Christopher Montalbano

      As to Count Four, the Bank’s motion establishes that: (1) the Bank and

Christopher Montalbano entered into a contract for Loan No. 849580913, Doc. 32-2

at 10; (2) the Bank performed under the contract by delivering the loan proceeds,

Doc. 32-2 at 17, 28; (3) Christopher Montalbano breached the contract when he

failed to make a payment when due on January 8, 2020, Doc. 32-6 at 10 ¶ 10; Doc.

                                         13
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 14 of 18




32-10 at 1; Doc. 32-6 at 10 ¶ 10; see also Doc. 33 at 5 n.2; and (4) as of June 3, 2020,

the Bank’s damages are $155,090.82, Doc. 32-14 ¶ 4. Therefore, the Bank is entitled

to judgment as a matter of law as to Count Four.

      C. Count Five Against Christopher Montalbano

      As to Count Five, the Bank’s motion establishes that: (1) the Bank and

Christopher Montalbano entered into a contract for Loan No. 849583145, Doc. 32-3

at 12; (2) that the Bank performed under the contract by delivering the loan proceeds,

Doc. 32-3 at 20, 63; (3) Christopher Montalbano breached the contract when he

failed to make a payment when due on December 20, 2019, Doc. 32-6 at 10 ¶ 16;

Doc. 32-11 at 2; Doc. 32-6 at 10 ¶ 16; see also Doc. 33 at 6 n.3; and (4) as of June

3, 2020, the Bank’s damages are $509,172.15, Doc. 32-14 ¶ 5. Therefore, the Bank

is entitled to judgment as a matter of law as to Count Five.

      D. Count Three against Deborah Montalbano

      As to Count Three, the Bank’s motion establishes that: (1) the Bank and

Deborah Montalbano entered into a contract for Loan No. 849548884, Doc. 32-4 at

8; (2) the Bank performed under the contract by delivering the loan proceeds,

Doc. 32-4 at 4, 35; (3) Deborah Montalbano breached the contract when she failed

to make a payment when due on January 29, 2020, Doc. 32-7 at 7 ¶ 4; Doc. 32-12 at

2; Doc. 32-7 at 7 ¶ 4; see also Doc. 33 at 7 n.4; and (4) as of June 3, 2020, the Bank’s




                                          14
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 15 of 18




damages are $109,592.73, Doc. 32-14 ¶ 6. Therefore, the Bank is entitled to

judgment as a matter of law as to Count Three.

       E. Count Six Against Gus Montalbano

       As to Count Six, the Bank’s motion establishes that: (1) the Bank and Gus

Montalbano entered into a contract for Loan No. 849350186, Doc. 32-5 at 9; (2) the

Bank performed under the contract by delivering the loan proceeds, Doc. 32-5 at 16,

35; (3) Gus Montalbano breached the contract when he failed to make a payment

when due on December 26, 2019, Doc. 32-8 at 7 ¶ 4; Doc. 32-13 at 1; Doc. 32-8 at

7 ¶ 4; see also Doc. 33 at 8 n.5; and (4) as of June 3, 2020, the Bank’s damages are

$101,095.12, Doc. 32-14 ¶ 7. Therefore, the Bank is entitled to judgment as a matter

of law as to Count Six.

      F. Attorney’s Fees

      Each promissory note contains the following provision: “Lender may hire or

pay someone else to help collect this Note if I do not pay. I will pay Lender that

amount. This includes, subject to any limits under applicable law, Lender’s

attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,

including attorneys’ fees . . . . I also will pay any court costs, in addition to all other

sums provided by law.” Doc. 32-1 at 8; Doc. 32-2 at 10; Doc. 32-3 at 12; Doc. 32-4

at 8; Doc. 32-5 at 9. The Bank argues that it is entitled to “attorneys’ fees and




                                            15
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 16 of 18




expenses against Defendants in the amount of $23,834.00, as provided in for in the

loan agreements.” Doc. 33 at 20.

      As explained above, California law governs enforcement of the loan

agreements. California law provides: “In any action on a contract, where the contract

specifically provides that attorney’s fees and costs, which are incurred to enforce

that contract, shall be awarded . . . to the prevailing party, then the party who is

determined to be the party prevailing on the contract . . . shall be entitled to

reasonable attorney’s fees in addition to other costs.” CAL. CIV. CODE § 1717(a). The

law further provides: “Reasonable attorney’s fees shall be fixed by the court, and

shall be an element of the costs of suit.” Id. “[T]he trial court may determine the cost

award for a prevailing party by examining the reason each cost was incurred,

whether the cost was reasonably necessary to incur in the litigation, and the

reasonableness of the amount of the cost incurred . . . .” Quiles v. Parent, 28 Cal.

App. 5th 1000, 1017 (2018). “Where a cause of action based on the contract

providing for attorney’s fees is joined with other causes of action beyond the

contract, the prevailing party may recover attorney’s fees under section 1717 only

as they relate to the contract action.” Thompson Pac. Constr., Inc. v. City of

Sunnyvale, 155 Cal. App. 4th 525, 555 (2007) (internal citation and quotation mark

omitted).




                                          16
       Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 17 of 18




      For the reasons stated above, the Bank is the party prevailing on each contract.

According to the Bank, its proposed fee award, $23,834.00, is “[t]he total attorneys’

fees and expenses accrued . . . [as of June 17, 2020] in connection with enforcement

of the . . . loan agreements.” Doc. 33 at 20 (citing Doc. 32-14 ¶ 8). The Bank assumes

that the Montalbanos are jointly and severally liable for the total attorney’s fees

accrued in this case, but that is not so: each promissory note makes each individual

defendant liable only for the attorney’s fees accrued “to help collect this Note . . . .”

Doc. 32-1 at 8; Doc. 32-2 at 10; Doc. 32-3 at 12; Doc. 32-4 at 8; Doc. 32-5 at 9

(emphasis added). Moreover, the breach of contract claims are only part of the

Bank’s complaint, which also asserts claims for other causes of action and against

other defendants. See Doc. 1. The Bank’s motion provides neither evidence nor

argument as to what portion of the $23,834.00 fee it seeks is attributable to the

Bank’s costs to collect on each promissory note against each defendant. See e.g.,

Quiles, 28 Cal. App. 5th at 1015 (describing allocation issues where attorney’s fees

involve several parties). The motion also fails to state the hours worked, hourly rate,

or any other factor relevant to the reasonableness (or accuracy) of the $23,834.00

amount. Therefore, the request for attorney’s fees is denied without prejudice to the

Bank’s later opportunity to make a properly supported motion for fees.




                                           17
      Case 2:20-cv-00039-AMM Document 38 Filed 08/18/20 Page 18 of 18




IV. CONCLUSION

      For the foregoing reasons, the Bank’s motion for partial summary judgment,

Doc. 31, is GRANTED except as to its request for attorney’s fees. A partial

summary judgment against each Montalbano as to the relevant count will be entered

contemporaneously with this memorandum opinion.

      DONE and ORDERED this 18th day of August, 2020.



                                  _________________________________
                                  ANNA M. MANASCO
                                  UNITED STATES DISTRICT JUDGE




                                       18
